Per Curiam..

In the case of Holbrook vs. Finney, (1) it was decided that a conveyance in fee, and a reconveyance by the grantee to the grantor in mortgage, being considered as parts of the same transaction, did not give to the grantee such a seisin as entitled his wife to have dower in the granted premises. In the case at bar, the mortgage was to a third party; but still the whole constituted but one transaction. We are not able to view the case in any light different from what it would have presented had the mortgage of Clark been made to Andrews and his wife instead of Winthrop. (a)

Judgment for the tenant on the verdict.


 4 Mass. Rep. 566.


 [Coates vs. Cheever, 1 Cowens Rep. 460 —Ed.]